In a negligence action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Nassau County (Morrison, J.), entered March 21, 1986, as dismissed the first and third causes of action of the complaint at the close of the plaintiffs’ case.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The trial court properly granted the defendant’s motion to dismiss the causes of action to recover damages for personal injuries and loss of services. Although the plaintiffs did adduce sufficient proof to demonstrate that the defendant, a utility, breached the duty to them to exercise reasonable care in the maintenance of the power lines, there is no evidence in this record to establish that the defendant’s breach of its duty was a proximate cause of the plaintiffs’ alleged injuries (see, Francois v Commercial Hotel, 131 AD2d 540; Edwards v Nemenyi, 92 AD2d 785, affd 61 NY2d 800). Lawrence, J. P., Fiber, Spatt and Sullivan, JJ., concur.